Jeff Barber
Barber & Associates, LLC

540 E 5" Ave.
Anchorage, AK 99501

(907) 276-5858
jetfo@alaskainjury.com
Attomeys for Plaintiff

IN THE SUPERIOR COURT FOR THE STATE OF ALASKA

THIRD JUDICIAL DISTRICT AT ANCHORAGE

RENAE BOONSTRA, )
)
Plaintiff, ) COPy
Original Received
vs.
) JUN 1 & 202)
of SE Eee en Ua ) Clerk of the Tri
AUTOMOBILE INSURANCE ) rial Courts
COMPANY, )
)
Defendant. )
) Case No. 2AN -2) -— 063407 cL

 

COMPLAINT

COMES NOW the plaintiff, RENAE BOONSTRA, by and through her

attorneys, BARBER & ASSOCIATES, LLC, and for her complaint against defendant

STATE FARM MUTUAL AUTOMOBILE INSURANCE COMPANY, does state

and allege as follows:

1. Atall times material hereto, plaintiff was and is a resident of Anchorage,

Alaska.

Case 3:21-cv-00167-HRH Document1 Filed 07/14/21 Page 1 of 8
2. At all times material hereto, defendant was and is an Illinois insurance

company doing business in the Third Judicial District.

3. On orabout 9/15/18, the plaintiff was injured in motor vehicle collision
in Anchorage, Alaska caused by the negligence and/or recklessness of an
underinsured motorist who collided with the plaintiff's vehicle.

4, The underinsured motorist, John Gilbert Long, was driving under the
influence at the time of the collision.

5. The defendant investigated and determined that the collision was caused

by the driver of the other vehicle which collided with the plaintiff's vehicle.

6. The plaintiff was insured for underinsured motorist coverage by the

defendant in the 9/15/18 collision.

7. The plaintiff suffered physical injuries in the 9/15/18 collision.

8. On 4/30/20, the plaintiff, through counsel, provided the defendant with
notice of the liability settlement with drunk driver for his $50,000 Progressive liability

policy limits and requested the defendant to promptly adjust and pay plaintiff's UIM

BI claim.
8. Between 4/30/20 and 8/20/20, the defendant requested and the plaintiff

provided additional documents and information.

9. On 8/20/20, the defendant’s adjuster denied that State Farm owed the

plaintiff any UIM BI benefits but offered $3,500 to settle the claim.

4339/01 Complaint
Boonstra v. State Farm Mutual Automobile Ins. Co.

Page 2

Case 3:21-cv-00167-HRH Document1 Filed 07/14/21 Page 2 of 8
anne

10. On 8/26/20, the plaintiff provided additional Alaska Neurology Billing for

treatment in June and July, 2020.
11. On 8/27/20, the defendant’s adjuster indicated that she would need 5 years
of prior medical records to understand how the collision was responsible for claimed

treatment 6/2/20-7/21/20.

12. On 4/8/21, the plaintiff disclosed where she had medical treatment for 5

years before the 9/15/18 collision.

13. More than 60 days passed without any response from the defendant to the

plaintiffs letter dated 4/8/21.
14, The plaintiffs compensatory damages from the 9/15/18 collision far

exceed the amounts paid by the Progressive $50k liability policy limit andthe $10k

State Farm medical payment benefits.

15. When the defendant’s adjusters offered $3,500 for plaintiff's UIM BI
claim, they knew or should have known that plaintiff's compensatory damages were
significantly greater than the amounts paid by the med pay benefits and the liability
policy limit.

16. If the defendants’ adjusters had questions about whether the ongoing

treatment at Alaska Neurology was related to the 9/15/18 auto collision, then they

were obligated to take reasonable steps to resolve those questions.

4339/01 Complaint -
Boonstra v. State Farm Mutual Automobile Ins. Co.

Page 3

Case 3:21-cv-00167-HRH Document1 Filed 07/14/21 Page 3 of 8
17. If the defendants’ adjusters had questions about whether the ongoing
treatment at Alaska Neurology was related to the 9/15/18 auto collision, they could
1) take a statement from the plaintiff;

2) send letters asking questions of plaintiff’s medical providers;

3) consult with plaintiff's medical providers;
4) consult with a medical expert of the defendant’s choosing; or

5) require the plaintiff to submit to a medical exam with a doctor selected by the

defendant.
16. When the defendant’s adjusters offered $3,500 for plaintiff's UIM BI

claim, they had not consulted with any medical expert regarding the plaintiff's injury

or condition.

' 17. When the defendant's adjusters offered $3,500 for plaintiff's UIM BI

claim, they had not written to any of the plaintiff's medical providers inquiring about

her injury or condition.

18. When the defendant’s adjusters offered $3,500 for plaintiff's UIM BI

claim, they had not consulted with any medical professional regarding plaintiff's

injury or condition.

19. When the defendant’s adjusters offered $3,500 for plaintiff's UIM BI
claim, they had not taken any statement from the plaintiff about her ongoing
conditions.

4339/01 Complaint
Boonstra v. State Farm Mutual Automobile Ins. Co.

Page 4

Case 3:21-cv-00167-HRH Document1 Filed 07/14/21 Page 4 of 8
ee

20. When the defendant’s adjusters offered $3,500 for plaintiffs UIM BI
claim, they had not requested the plaintiff to submit to any medical exam with a

doctor selected by the defendant.
21. The defendant never tendered the $3,500 offered for plaintiff's UIM BI

claim.
22. A UIM BI claim is a first-party claim.

23. The defendant was required to reasonably assist the plaintiff in claims
related to the 9/15/18 collision.

24. The defendant was required to provide written notifications every 45
working days from the date of the initial notification of plaintiff's UIM BI claim.

25. The defendant was required to be prompt, objective, even-handed and
unbiased in its investigation, evaluation and payment of plaintiff's UIM BI claim.

26. In handling the plaintiff's UIM BI claim, the defendant was obligated to

treat the plaintiff's interests with equal regard as its own.

27. The defendant was required to provide a reasonable explanation of its

adjustment to the plaintiff.

28. The defendant was required to provide a reasonable explanation of any

offer of compromise settlement.

29. The defendant was obligated to pay what it believed that it owed to the
plaintiff.

4339/01 Complaint
Boonstra v. State Farm Mutual Automobile Ins. Co,

Page 5

Case 3:21-cv-00167-HRH Document1 Filed 07/14/21 Page 5 of 8
See

30. The defendant was obligated to pay any undisputed portion of plaintiff's

claim pursuant to 3 AAC 26.070.

31. The defendant was not prompt, objective, even-handed and unbiased in its
investigation, evaluation and payment of plaintiff's UIM BI claim.
32. The defendant failed to reasonably explain is adjustment or denial to the
plaintiff.
33. The defendant failed to communicate timely with the plaintiff.
34. The defendant unreasonably investigated the plaintiff's UIM BI claim.
35. The defendant unreasonably evaluated the plaintiff's UIM BI claim.
36. The defendant failed to reasonably explain its UIM BI evaluation.
37. The defendant is liable for the actions and/or failures to act of its
employees under theories of vicarious liability and/or respondeat superior and/or

agency.

38. The defendant’s adjustment of plaintiff's UIM BI claim lacked an
objectively reasonable basis.
39. The defendant’s unreasonable investigation and/or evaluation and/or

denial of payment of UIM BI damages were substantial factors in causing harm to the

plaintiff for which the defendant is liable.

40. The defendant is liable for breach of contract.

4339/01 Complaint
Boonsira v. State Farm Mutual Automobile Ins. Co.

Page 6

Case 3:21-cv-00167-HRH Document1 Filed 07/14/21 Page 6 of 8
41. The defendant negligently adjusted the plaintiff's UIM BI claim which
was a substantial factor in causing harm to the plaintiff for which the defendant is
liable,

42. The defendant recklessly adjusted the plaintiffs UIM BI claim which was
a substantial factors in causing harm to the plaintiff for which the defendant is liable.

43, The defendant’s unreasonable evaluation and offer in the plaintiff's UIM
BI claim were part of an intentional and malicious scheme to save money for itself.

44. The defendant is liable for breach of the covenant of good faith and fair

dealing.

45. The defendant’s conduct evidenced reckless disregards to the interests of
the plaintiff and/or was outrageous.

46. The defendant is liable for past and/or future: medical expense, pain,
suffering, emotional distress, frustration, anxiety, loss of earnings, loss ofnon-market
household services, loss of capacity for enjoyment of life, inconvenience and other
non-pecuniary damages to be more fully set forth at trial, all in an amount less greater
than $100,000.00 (ONE HUNDRED THOUSAND DOLLARS), the exact amount to
be set by the trier of fact.

47, The defendant is liable for punitive and/or exemplary damages.

48. The defendant is liable for full reasonable attorney fees pursuant to AS

09.60.070.

4339/01 Complaint
Boonstra v. State Farm Mutual Automobile Ins. Co.

Page 7

Case 3:21-cv-00167-HRH Document1 Filed 07/14/21 Page 7 of 8
 

 

WHEREFORE, having fully pled plaintiff's complaint, plaintiff requests a

judgment against defendant for an amount greater than $100,000.00 (ONE

HUNDRED THOUSAND DOLLARS) to be established by the trier of fact,

injunctive relief, plus interest, costs and attorney fees and such other relief as the court

deems just.

“rit

DATED at Anchorage, Alaska this_{7 day of June, 2021.

4339/01 Complaint
Boonstra v. State Farm Mutual Automobile Ins. Co.

Page 8

BARBER & ASSOCIATES, LLC
Attorneys for Plaintiff

By: - ff

/ WAT BARBER
(Ki sar #0111058

   

Case 3:21-cv-00167-HRH Document1 Filed 07/14/21 Page 8 of 8
